Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed March 8, 2021.
Claims 4, 5, 15, 16, 23 and 24 have been amended.
Claims 2-5, 9-18 and 21-26 are pending in the instant application.
Accordingly, claims 2-5, 9-18 and 21-26 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed March 9, 2021 (1 page) is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
The IDS filed March 9, 2021 (3 pages) fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent 
The IDS filed March 9, 2021 (3 pages) does not comply with #4.
The IDS filed March 9, 2021 (3 pages) has been placed in the application file, but the information referred to therein has been lined through to indicate that it has not been considered on the merits.


Claim Rejections - 35 USC § 112
In the previous Office Action mailed December 7, 2020, claims 2-5, 9-18 and 21-26 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is withdrawn in view of Applicant’s Amendment and Remarks filed March 8, 2021.  
   

Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
In the previous Office Action mailed December 7, 2020, claims 2-5, 9-18 and 21-26 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as This rejection is withdrawn in view of Applicant’s Amendment and Remarks filed March 8, 2021.  This rejection is withdrawn in further view of Applicant’s Declaration Under 37 C.F.R. § 1.132 filed March 8, 2021.  
  

Claim Rejections - 35 USC § 103
In the previous Office Action mailed December 7, 2020, claims 2-5, 9-18 and 21-26 were rejected under 35 U.S.C. 103 as being obvious over WO 2003/024455 A2 to Paul et al. (hereinafter, “Paul”) in view of McDowell et al. (Vascular Cell, 2011 Vol. 3, pages 1-5).  This rejection is withdrawn in view of Applicant’s Amendment and Remarks filed March 8, 2021.  This rejection is withdrawn in further view of Applicant’s Declaration Under 37 C.F.R. § 1.132 filed March 8, 2021.  


Double Patenting
In the previous Office Action mailed December 7, 2020, claims 2-5, 9-18 and 21-26 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,328,182. This rejection is maintained for the reasons of record set forth in the previous Office Action mailed December 7, 2020.


Response to Arguments
In response to this rejection, Applicants respectfully requests that this rejection be held in abeyance until the claims are otherwise allowable, at which time Applicant will consider filing a Terminal Disclaimer to obviate the rejection.  
This request has been considered.  The rejection is held in abeyance until the claims are indicated as allowable.  
Applicants should note that all present claims are allowable, but for the filing of a Terminal Disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,328,182.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635